 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7   STANLEY SCOTT SADLER,

 8                               Petitioner,                CASE NO. 2:18-cv-01440-JLR-BAT

 9           v.                                             ORDER WITHDRAWING REPORT
                                                            AND RECOMMENDATION (DKT.
10   MARY J. BULLARD, STEPHEN                               19)
     SINCLAIR,
11
                                 Respondents.
12
            On March 25, 2019, the undersigned issued a Report and Recommendation (“R&R”) on
13
     the Petition for Writ of Habeas Corpus filed by Stanley Scott Sadler. Due to an internal
14
     scheduling error, the filing of the R&R is premature as the Court had previously granted
15
     Petitioner an extension of time to file an optional reply. Dkt. 18.
16
            Accordingly, it is ORDERED that the R&R is stricken. Petitioner’s motion for
17
     reconsideration (Dkt. 20) is GRANTED and the habeas petition is noted for April 19, 2019. The
18
     deadline for Petitioner to file his pro se reply to the Respondent’s answer to his habeas petition is
19
     April 15, 2019.
20
            DATED this 4th day of April, 2019.
21

22

23
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge


     ORDER WITHDRAWING REPORT AND
     RECOMMENDATION (DKT. 19) - 1
